DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the  crushing system for large-size natural gas hydrate rock samples, as presented in the independent claim 1.  Major emphasis is being placed upon the provision of specifics crushing and stirring control subsystem limitations with their specific relations to each other, in combination with other limitations of said independent claims and its dependent ones.  Some of these limitations are:
	 execution subsystem 
	hydrate preparation subsystem, 
	a hydraulic station
	a control cabinet
	 a computer 
	a hydraulic telescopic rod
	a barrel body
	a connecting block
	a slider 
	 an electric motor f
	motor 
	a speed reducer 
	an axial supporting frame
	a bearing pressure plate 
	a thrust bearing-
	a universal joint
	transmitter connecting flanges 
	a crushing shaft centralizer
	a dynamic sealing pressure plate
	a preparation kettle sealing disc
	a seal ring
	a hydraulic oil pipes 
	a temperature transmitter
	 a sliding rail
	seawater inlet valve.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

There are various related  arts that recite crushing system for rock or the like samples.   Some of the arts are: 
	Fasoli et al.,  U.S. Patent No. 6446892, which discloses a rock crushing machine with a main body (element 32), a bonnet (element 14) which rests on the upper frame of the main body, a concave holder (element 66) inserted into the bonnet and is maintained in intimate contact with the main body by a plurality of tramp iron cylinders (elements 18) while the concave holder is screwed into the bonnet by means of an adjusting gear (element 16) and matching pinion (element 58). 
	Stafford et al.,  U.S. Patent No. 5967431, which discloses a rock crusher with enhancing insert,  the crusher is a cone or jaw crusher incorporates hardened tapered inserts in the manganese or other wear liner of at least one of its crushing elements. The inserts extend outwardly from the crushing surface of the crushing element towards the facing crushing surface so as, in use, to act as pick axes that shatter rock primarily by impact rather than pulverizing the rock by compression. The inserts are fixed in a heat treated manganese wear liner either by bonding or by press-fitting. The inserts substantially improve the life of the wear liner and, unexpectedly, produce product of a highly uniform gradation in the desired ranges, consistently produce product with a very high cubicity, dramatically reduce the crusher's power requirements, and significantly increase the crusher's capacity.
	While these art show structure to crushing rocks none show the various limitations presented in the independent claim, as mentioned above

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, May 26, 2022